Motion to amend record and for alternative relief granted to the extent of permitting respondent to file with the Court of Appeals the original transcripts of pretrial proceedings in this *705action and to append reproductions to respondent’s brief and, otherwise, denied. The Court of Appeals concludes that the transcripts should be available as a prior incontrovertible record of proceedings in the action but does not now determine whether they show or even tend to show that defendant acquiesced in or was responsible for delay.